RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0528-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ALEXANDER B. LOCKLEAR,
a/k/a JOHNNIE MICKENS, and
ALEXANDER B. RODRIGUEZ,

          Defendant-Appellant.


                   Submitted January 27, 2022 – Decided March 16, 2022

                   Before Judges Alvarez and Haas.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Mercer County, Indictment No. 10-07-0767.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Anderson D. Harkov, Designated Counsel,
                   on the brief).

                   Angelo J. Onofri, Mercer County Prosecutor, attorney
                   for respondent (Alicia Gres, Assistant Prosecutor, of
                   counsel and on the brief).

PER CURIAM
      Defendant Alexander Locklear appeals from the April 30, 2020 Law

Division order denying him post-conviction relief (PCR). We affirm.

      On August 6, 2010, defendant entered a guilty plea to second-degree

sexual assault, N.J.S.A. 2C:14-2(c)(4).1 The judge exhaustively reviewed the

plea form defendant signed and the terms of the agreement. The colloquy

included a discussion regarding parole supervision for life (PSL), N.J.S.A.

2C:43-64, which is triggered by the sexual assault conviction.         The judge

detailed the charges that could be filed against defendant were he to violate PSL,

and the associated penalties, including imprisonment. The judge sentenced

defendant on October 29, 2010.

      When the judge asked defendant if he understood the conditions of PSL

as described on the plea form, defendant responded in the affirmative.

Defendant also expressed satisfaction with the services rendered by his attorney

and said he had no questions about the negotiated sentence, the plea form, or its

contents. After the colloquy ended, defendant had no questions for his attorney

or for the court.




1
   The plea agreement included a charge from an unrelated indictment not
relevant to this appeal.
                                                                            A-0528-20
                                        2
       Since his release after completing the negotiated four years in state prison,

defendant has been sentenced on July 30, 2016, to twelve months for his first

PSL violation, fourteen months on November 9, 2017, for his second PSL

violation, and sixteen months on April 23, 2020, for his third.              While

incarcerated on the second violation, defendant filed a PCR petition.

       The judge who denied defendant's PCR petition did so because defendant

failed to meet his burden of proof by a preponderance of the credible evidence.

The judge noted that this petition was filed on January 9, 2018, nearly nine years

after the sentence. 2 This was, as the judge explained, "well beyond the five-year

time limit of Rule 3:22-12(a)(1)." The judge found defendant's argument that

the time bar should be relaxed in his case because he could not have "visualized"

the sentencing consequences imposed for violations of PSL to simply be

insufficient to warrant relaxation of the time limits—no injustice would occur if

the time bar was not relaxed.

       Furthermore, the judge opined that even if the time bar did not exist,

defendant had failed to satisfy the two-prong test established in Strickland v.

Washington: that counsel's performance fell below an objective standard of

reasonableness and that but for counsel's unprofessional errors, the result of the


2
    In actuality, the timeframe was some seven years and two months.
                                                                              A-0528-20
                                         3
proceeding would have been different. 466 U.S. 668, 685-86 (1984). Defendant

made only bare allegations with reference to his attorney's failure to explain the

terms of PSL to him, which did not suffice. See State v. Cummings, 321 N.J.

Super. 154, 168 (1999).      Defendant, while under oath, answered detailed

questions about that aspect of the sentence, including a statement that he

understood the potential for up to eighteen months' imprisonment for violation

of any of the conditions imposed under PSL. The transcript of the plea thus did

not support his claim his attorney's representation fell outside the bounds of

professionally competent assistance, or that he would not have entered a guilty

plea but insisted on going to trial had he understood the risks of PSL. See State

v. Fritz, 105 N.J. 42, 58 (1987). The judge also denied defendant's request for

an evidentiary hearing as he did not establish a prima facie case as required by

the rules and well-established precedent.

      Now on appeal, defendant raises the following alleged errors:

            POINT ONE

            THE TIME BAR OF R. 3:22-12 SHOULD NOT BE
            APPLIED TO DEFENDANT'S PETITION FOR [PCR]
            BECAUSE      DEFENDANT      COULD    NOT
            ANTICIPATE THAT THE CONDITIONS OF [PSL]
            WERE SO ONEROUS THAT HE WOULD BE
            CONVICTED OF VIOLATIONG PSL TWICE AFTER
            THE FIVE[-]YEAR TIME BAR EXPIRED.


                                                                            A-0528-20
                                        4
POINT TWO

THE PCR COURT ERRED WHEN IT RULED THAT
DEFENDANT'S   CLAIM   OF    INEFFECTIVE
ASSISTANCE     OF    COUNSEL       WAS
PROCEDURALLY BARRED BY R. 3:22-4.

POINT THREE

THE PCR COURT ERRED WHEN IT FAILED TO
GRANT DEFENDANT'S REQUEST FOR AN
EVIDENTIARY    HEARING   BECAUSE   THE
FAILURE OF PLEA COUNSEL TO EXPLAIN TO
DEFENDANT THE FULL PENAL CONSEQUENCES
OF HIS GUILTY PLEA, SPECIFICALLY THAT
[PSL] WAS SO RIGOROUS IT COULD LEAD TO
REPEATED INCARCERATIONS, COULD ONLY BE
EXPLORED IN AN EVIDENTIARY HEARING AND
THE ABSENCE OF ANY EXPLANATION OF PSL
BY COUNSEL TO DEFENDANT ON THE RECORD
ESTABLISHED A PRIMA FACIE CASE.

POINT FOUR

THE FAILURE OF TRIAL COUNSEL TO ADVISE
DEFENDANT THAT A CRITICAL PENAL
CONSEQUENCE OF HIS GUILTY PLEA WOULD
BE THAT ANY VIOLATION OF THE RIGOROUS
TERMS OF [PSL] WOULD EXPOSE HIM TO
REPEATED PERIODS OF INCARCERATION,
DEPRIVED      DEFENDANT     OF     HIS
CONSTITUTIONAL RIGHT TO THE EFFECTIVE
ASSISTANCE OF COUNSEL.




                                          A-0528-20
                   5
      We consider these issues to lack sufficient merit to warrant discussion in

a written opinion, Rule 2:11-3(e)(2), and affirm substantially for the reasons

stated by Judge Robert W. Bingham, II.

      Defendant did not establish any circumstances equating to excusable

neglect that would justify the untimely filing. The consequences of violating

PSL were clearly explained to him on the record. Defendant knowingly entered

into the plea agreement in the face of those possible consequences.

      Affirmed.




                                                                          A-0528-20
                                       6